Citation Nr: 1805737	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating greater than 30 percent for asthma prior to January 11, 2017, and greater than 60 percent thereafter.

2. Entitlement to an increased rating greater than 50 percent for chronic infectious sinusitis.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


REMAND

The Veteran served on active duty from August 1980 through August 1985.

These matters come before the Board of Veterans' Appeals on appeal from rating decisions issued in 2009 but a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in an August 2017 Travel Board hearing.  A transcript is of record.

At the hearing, the Veteran withdrew claims for entitlement to an increased rating greater than 10 percent for hypertension, entitlement to an initial compensable rating for hearing loss, entitlement to an initial rating greater than 10 percent for tinnitus, and entitlement to an increased, compensable rating for resting tremor, upper extremities.  Thus, those issues are no longer on appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Although the Board regrets the additional delay, a remand is necessary for further evidentiary development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the Veteran's claim is afforded every consideration.

During his August 2017 Board hearing, the Veteran testified that he underwent his fifth sinus surgery in June 2017 through a VA hospital.  The most recent VA treatment records on file are dated in April 2017.  Furthermore, the Veteran testified that his asthma and sinusitis symptoms are intertwined.  As such, since the most recent VA treatment records possibly contain pertinent information for both the asthma and sinusitis claims, those records should be obtained and associated with the file.

As for his claim of entitlement to a TDIU, the Veteran reported that he had obtained a bachelor's degree through VA's vocational rehabilitation program.  He also claimed he had applied for disability benefits through the Social Security Administration (SSA).  Neither the Veteran's vocational rehabilitation nor his SSA records are associated with the claims file, and should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Sacramento VA Medical Center and all associated outpatient clinics from April 2017 to the present.  Ensure that the records include surgical records from 2017.

2. Make a request to the appropriate VA vocational rehabilitation office to obtain any available vocational rehabilitation records.  Document all communications with that office, including any negative responses.

3. Obtain any records from SSA and any underlying records used in reaching a final benefits determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




